Appeal from an order of the Family Court, Erie County (Michael F. Griffith, J.), entered August 6, 2015 in a proceeding pursuant to Family Court Act article 6. The order granted the motion of the Attorney for the Child to dismiss the amended petition for modification of a prior custody order. It is hereby ordered that said appeal is unanimously dismissed without costs. Same memorandum as in Matter of Whitney v Whitney ([appeal No. 3] 154 AD3d 1295 [2017]). Present — Centra, J.P., Carni, Lindley, Troutman and Winslow, JJ.